MEMORANDUM **
Washington state prisoner Darryl Lee Palmer appeals pro se from the district court’s judgment dismissing his 28 U.S.C. § 2254 petition. We have jurisdiction pursuant to 28 U.S.C. §§ 1291 and 2253, and we affirm.
Palmer contends that the district court erred when it determined that he procedurally defaulted his claim that the State of Washington breached his plea agreement in violation of his right to due process under the Fifth and Fourteenth Amendments to the United States Constitution. We conclude that Palmer did not fairly present this claim in state court and procedurally defaulted the claim. See Gray v. Netherland, 518 U.S. 152, 162-63, 116 S.Ct. 2074, 135 L.Ed.2d 457 (1996); Coleman v. Thompson, 501 U.S. 722, 750, 111 S.Ct. 2546, 115 L.Ed.2d 640 (1991); Noltie v. Peterson, 9 F.3d 802, 804-05 (9th Cir.1993).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.